MEMORANDUM **
Jaswant Singh, a native and citizen of India, petitions for review of the Board of *990Immigration Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s removal order and denying his motion to reopen alleging ineffective assistance of counsel. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss petition No. 05-76203, and we deny petition No. 07-72697.
To the extent Singh challenges the BIA’s February 28, 2001 decision dismissing his appeal, we lack jurisdiction because he did not timely petition for review of that order. See 8 U.S.C. § 1252(b)(1); Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
The BIA correctly denied Singh’s motion to reopen alleging ineffective assistance of prior counsel Madan Ahluwalia because Singh failed to establish he was prejudiced by Ahluwalia’s performance. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir.2003) (where petitioner’s counsel failed to file a brief with the BIA, presumption of prejudice was rebutted because alien could not demonstrate plausible grounds for relief). The BIA also correctly rejected Singh’s ineffective assistance of counsel claim against prior counsel Robert Jobe because Singh failed to establish that Jobe’s performance was ineffective. See Mohammed v. Gonzales, 400 F.3d 785, 793 (9th Cir.2005).
No. 05-76203: PETITION FOR REVIEW DISMISSED.
No. 07-72697: PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.